DETAILED ACTION 
The present application, filed on 4/27/2020 is being examined under the AIA  first inventor to file provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2021 has been entered.
a.  Claims 1, 8-10, 16, 18 are amended
b.  Claim 13 is canceled
c.  Claim 21 is new

Overall, Claims 1-12, 14-21 are pending and have been considered below.   



Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12, 14-21 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 1, Claim 9 and Claim 16 and the therefrom dependent claims are directed respectively to a computer implemented method, to computer executable instructions stored on a non-transitory storage medium and to a system. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  
 However, Claim 1 is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: select a subset of services available to the user device; transmit the subset of services to the user device. The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process, i.e. a process aimed at providing services to a user on his device. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (A) remaining elements of the independent claims are directed to: authenticate a user device; collect user data; determine a context environment; establish connectivity. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.  

(B) Additional remaining claim elements are: the user data; the subset of services; the third-party entity defined instructions. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 

(C) Finally, recited computing elements, i.e. processor, memory are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions, like obtaining data, interpreting the obtained data and providing results, such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

(A) Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, the remaining elements of the independent claims are directed to: authenticate a user device; collect user data; determine a context environment; establish connectivity. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

(B) Furthermore, additional remaining elements of the independent claims contain descriptive limitations explaining the nature, structure and/or content of: the user data; the subset of services; the third-party entity defined instructions. However, these claim elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

(C) Finally, the recited computing elements of the independent claims are: processor, memory. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

Claim 9 is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: select a subset of services available to the user device; transmit the subset of services to the user device. The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process, i.e. a process aimed at providing services to a user on his device. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (A) remaining elements of the independent claims are directed to: collecting user data associated with a client device user; determining a context environment; identifying available services; determine a relationship between services and targeting instructions. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.  

(B) Additional remaining claim elements are: the targeting instructions. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

(A) Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, the remaining elements of the independent claims are directed to: collecting user data associated with a client device user; determining a context environment; identifying available services; determine a relationship between services and targeting instructions. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

(B) Furthermore, additional remaining elements of the independent claims contain descriptive limitations explaining the nature, structure and/or content of: the targeting instructions. However, these claim elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Claim 16 is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: select a subset of services available to the user device; transmit the subset of services to the user device. The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process, i.e. a process aimed at providing services to a user on his device. Furthermore, the claim recites: determine an updated context environment; transmit the updated subset of services. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (A) remaining elements of the independent claims are directed to: collecting user data associated with a client device user; determine a context environment. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.  

(B) Additional remaining claim elements are: the updated subset of services; the third party entity defined instructions. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 

(C) Finally, recited computing elements, i.e. a computer-readable medium are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions, like obtaining data, interpreting the obtained data and providing results, such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

(A) Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, the remaining elements of the independent claims are directed to: collecting user data associated with a client device user; determine a context environment. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.  

(B) Furthermore, additional remaining elements of the independent claims contain descriptive limitations explaining the nature, structure and/or content of: the updated subset of services; the third party entity defined instructions. However, these claim elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

(C) Finally, the recited computing elements of the independent claims are: a computer-readable medium. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to significantly more, to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.  

Dependent Claim 2 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: register the user device. Dependent Claim 3 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: generate a user interface; transmit the user interface to the user device; receive one or more access permissions. Dependent Claims 10, 18 are not directed to any additional abstract ideas, but are directed to additional claim elements such as to: collecting user data. Dependent Claims 14, 19 are not directed to any additional abstract ideas, but are directed to additional claim elements such as to: establish connectivity. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

Dependent Claim 7 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: detect a trigger; update the context environment; transmit an updated subset of services. Dependent Claim 12 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: determining access permissions. Dependent Claims 15, 17 are not directed to any additional abstract ideas, but are directed to additional claim elements such as to: authenticating the client device. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

Dependent Claims 4-6, 8, 11, 20-21 are not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of: the user device; the plurality of services; the trigger; the context environment; the third-party entity; the subset of services. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in fig1 and [0020]-[0064], including among others: user device; network; user data repository; connectivity services repository; contextual services ecosystem manager; merchant inventory data repository; merchant targeting data database; merchant device. 

When the dependent claims are considered as a whole, as a combination, the claim elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 1-12, 14-21 are rejected under 35 USC 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12, 14-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sorvari et al (US 2004/0043758), in view of Song et al (US 2015/0088660), in further view of Tunnell et al (US 2018/0018704).  
Regarding Claim 1 – Sorvari discloses: A system, comprising: a comprising a processor and a memory; and machine-readable instructions stored in the memory that when executed by the processor, cause the computing device to at least: 
	collect user data associated with the user device, … {see at least [0059] user past/current activities}   
	wherein the user data further includes at least one of geo-location data associated with the third party entity, or proximity sensing data associated with a third party entity; {see at least [0059] user location; fig8, rc822, [0081], rc827, [0307] third party services to be offered to user}    
	determine a context environment based at least in part on the user data and … {see at least fig9D, rc903, [0118], [0120] user preferences (reads on user data); fig10, rc815, [0157] past recommendations (reads on user data); fig9A-fig9J, rc900-rc910 show that the context environment is defined by additional data, not only the user data} 
	select a subset of services available to the user device from a plurality of services of the third party entity based at least in part on the context environment {see at least [0093] determine sub-set of services based on user-related filter criteria, current context, other personal factors; [0059] user current context}, the plurality of services, and … {see at least [0061] subset from plurality of services} 
	wherein the third-party entity defined instructions indicate services of the third-party entity that are available to be provided to the user device based on the determined context environment; {see at least fig9A-fig9J, rc900-rc910, [0115], [0119], [0120] show that the context environment is defined by the user data (reads on context environment) and by additional data}  
	establish a connectivity between the user device and a third- party device of the third-party entity; and {see at least fig1, rcMS1, rc19, [0050] connection between user device and entity}   
	transmit the subset of services to the user device … of a third party entity {see at least fig8, rc822, [0081], rc827, [0307] third party services to be offered to user} … via an application programming interface (API), … {see at least fig9, rc901, [0180] subset of services on the screen}    

Sorvari does not disclose, However, Song discloses:  
	… third-party entity defined data; {see at least fig7, rc311, rc312, rc313, [0048] merchant members (reads on association with third-party entities)}  
… third-party defined instructions; {see at least fig3, [0035]-[0040] being in the venue (reads on instructions from third party)}   
… the subset of services being associated with the third-party entity. {see at least fig7, rc311, rc312, rc313, [0048] merchant members (reads on association with third-party entities)}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Sorvari to include the elements of Song.  One would have been motivated to do so, in order to increase the selection for customers.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Sorvari evidently discloses selecting and transmitting a subset of services.  Song is merely relied upon to illustrate the functionality of services from third party in the same or similar context.  As best understood by Examiner, since both selecting and transmitting a subset of services, as well as services from third party are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Sorvari, as well as Song would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Sorvari / Song. 

Sorvari, Song, does not disclose, however, Tunnell discloses: 
	authenticate a user device in response to receiving an authentication request from the user device to interact with a contextual services manager; {see at least [0115], [0120]-[0121], [0156], [0189], [0194], [0202] authenticating user, authenticating device)}    
	… the user data comprising web-based interactions with a web-site … and in-person interactions with a physical location …, {see at least [0081], [0095] tying off-line user interactions of brick-and-mortar establishments with one-line user interactions on the internet.}    
	… during the web-based interaction with the web site … and in-person interactions with the physical location … {see at least [0081], [0095] tying off-line user interactions of brick-and-mortar establishments with one-line user interactions on the internet.}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Sorvari, Song to include the elements of Tunnell.  One would have been motivated to do so, in order to capture all types of user interactions, i.e. both on-line and off-line interactions.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Sorvari, Song evidently discloses selecting and transmitting a subset of services.  Tunnell is merely relied upon to illustrate the functionality of web-based interactions and in-person interactions in the same or similar context.  As best understood by Examiner, since both selecting and transmitting a subset of services, as well as web-based interactions and in-person interactions are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Sorvari, Song, as well as Tunnell would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Sorvari, Song / Tunnell. 

Regarding Claim 2 – Sorvari, Song, Tunnell discloses the limitations of Claim 1. Song further discloses:  wherein, when executed, the machine- readable instructions cause the computing device to at least 
	register the user device with the contextual service manager in response to receiving a registration request. {see at least fig11, [0056] contactee registers and creates profile}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Sorvari, Song, Tunnell to include additional elements of Song.  One would have been motivated to do so, in order to provide the subset of services to the right targets.  In the instant case, Sorvari, Song, Tunnell evidently discloses selecting and transmitting a subset of services.  Song is merely relied upon to illustrate the additional functionality of registering user devices in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claim 3 – Sorvari, Song, Tunnell discloses the limitations of Claim 1. Sorvari further discloses:  wherein, when executed, the machine-readable instructions cause the computing device to at least: 
	receive one or more access permissions associated with at least one of the plurality of third-party entities, the one or more access permissions indicating one or more portions of the user data the at least one of the plurality of third-party entities is allowed to access. {see at least fig8, rc827, [0307] user disables inference engine for control of information (privacy control); [0234] controlled access to user profile}   

Song further discloses: 
	generate a user interface identifying a plurality of third-party entities registered with the contextual services manager; {see at least fig7, rc311, rc312, rc313, [0048] merchant members (reads on association with third-party entities); fig3, [0035]-[0040] affiliates listed on user’s phone}   
	transmit the user interface to the user device; and {see at least fig7, rc311, rc312, rc313, [0048] merchant members (reads on association with third-party entities); fig3, [0035]-[0040] affiliates listed on user’s phone}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Sorvari, Song, Tunnell to include additional elements of Song.  One would have been motivated to do so, in order to increase selections for users.  In the instant case, Sorvari, Song, Tunnell evidently discloses selecting and transmitting a subset of services.  Song is merely relied upon to illustrate the additional functionality of identifying third party entities in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claim 4 – Sorvari, Song, Tunnell discloses the limitations of Claim 1. Sorvari further discloses:  
	wherein a user device is associated with a plurality of user profiles, a first context environment associated with a first user profile of the plurality of user profiles being different from a second context environment associated with a second user profile of the plurality of user profiles. {see at least [0059] user profile; [0234] personal profile of mobile user}   

Regarding Claim 5 – Sorvari, Song, Tunnell discloses the limitations of Claim 1. Sorvari further discloses:  
	wherein the plurality of services comprises at least one of conversation services, transaction services, display services, or authentication services. {see at least [0090] online transactions and activities}   

Regarding Claim 6 – Sorvari, Song, Tunnell discloses the limitations of Claim 1. Sorvari further discloses:  
	wherein the subset of services is further selected from the plurality of services based at least in part on one or more technical capabilities of at least one of the user device or a third-party entity device of the third-party entity. {see at least fig9A, rc803, [0083] speaker; [0084] voice response unit for converting data in speech; [0085] sensors to infer a current context (reads on technical capabilities)}    

Regarding Claim 7 – Sorvari, Song, Tunnell discloses the limitations of Claim 1. Sorvari further discloses:  wherein, when executed, the machine- readable instructions cause the computing device to at least: 
	detect a trigger associated with at least one of the user device or the third-party entity device; {see at least [0085] location part of context; [0086] messages about context/location, wireless device transmits context (with location), server responds with information corresponding to op code (reads on triggering)}   
	update the context environment based at least in part on the trigger; and {see at least fig9D, rc903, [0118], [0120] changing pre-stored preferences (base on the broadest reasonable interpretation requirement (see MPEP 2111), reads on updating context)}    
	transmit an updated subset of services to the user device. {see at least fig9, rc901, [0180] subset of services on the screen}   

Regarding Claim 8 – Sorvari, Song, Tunnell discloses the limitations of Claim 1. Sorvari further discloses:  
	wherein the trigger comprises a change in at least one of a user device geo-location, the proximity sensing data associated with the user device and the third-party entity, a transaction history, a payment status, or a user behavior. {see at least [0085] location part of context; m[0086] messages about context/location, wireless device transmits context (with location), server responds with information corresponding to op code (reads on triggering)}   

Regarding Claim 9 – Sorvari discloses:  A method, comprising: 
	collecting, by at least one computing device, user data associated with a client device of a user, {see at least [0059] user past/current activities}    
	wherein the user data further includes at least one of geo-location data associated with the third-party entity {see at least fig8, rc822, [0081], rc827, [0307] third party services to be offered to user} or proximity sensing data associated with the third-party entity; {see at least [0059] user location; fig8, rc822, [0081], rc827, [0307] third party services to be offered to user}    
	… third party entity … {see at least fig8, rc822, [0081], rc827, [0307] third party services to be offered to user} 
	determining, by the at least one computing device, a context environment associated with the client device of the user based on at least in part on the user data; {see at least fig9D, rc903, [0118], [0120] user preferences; fig10, rc815, [0157] past recommendations}   
	identifying, by the at least one computing device, a plurality of available services to provide to the client device based at least in part on one or more access permissions {see at least fig8, rc827, [0307] user disables inference engine for control of information (privacy control); [0234] controlled access to user profile} and at least one of a respective location or a respective technical capability of at least one of the client device or a third-party entity device associated with the plurality of available services; {see at least fig9A, rc803, [0083] speaker; [0084] voice response unit for converting data in speech; [0085] sensors to infer a current context}    
	determining, by that at least one computing device, a respective relationship between the plurality of available services and one or more targeting instructions corresponding to the plurality of available services, … {see at least fig11E, [0183] recommendations based on algorithm; fig11F, [0192] recommendations based on algorithm }   
	selecting, by the at least one computing device, a subset of the plurality of available services based at least in part on the respective relationship, and … {see at least [0093] determine sub-set of services based on user-related filter criteria, current context, other personal factors; [0059] user current context}, the plurality of services, and {see at least [0061] subset from plurality of services}    
	… the determined context environment, {see at least fig9D, rc903, [0118], [0120] user preferences (reads on user data); fig10, rc815, [0157] past recommendations (reads on user data); fig9A-fig9J, rc900-rc910 show that the context environment is defined by additional data, not only the user data}    
	wherein the one or more targeting instructions indicates that the client device of the user is eligible to receive the subset of the plurality of available services of the third-party entity based on the determined context environment {see at least fig9D, rc903, [0118], [0120] user preferences (reads on context environment); fig10, rc815, [0157] past recommendations (reads on context environment); fig9A-fig9J, rc900-rc910 show that the context environment is defined by additional data, not only the user data} and the determined relationship; and … {see at least [0093] determine sub-set of services based on user-related filter criteria, current context, other personal factors; [0059] user current context}, the plurality of services, and {see at least [0061] subset from plurality of services (reads on determined relationships}    
	transmitting, by the at least one computing device, the subset of the plurality of available services to the client device … {see at least fig9, rc901, [0180] subset of services on the screen}    

Sorvari does not disclose, however, Song discloses:  
… the one or more targeting instructions being defined by a third-party entity associated with the third- party entity device; {see at least fig3, [0035]-[0040] being in the venue (reads on targeting instructions coming from affiliates)}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Sorvari to include the elements of Song.  One would have been motivated to do so, in order to provide the subset of services to the right target.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Sorvari evidently discloses selecting and transmitting a subset of services.  Song is merely relied upon to illustrate the functionality of third party targeting instructions in the same or similar context.  As best understood by Examiner, since both selecting and transmitting a subset of services, as well as third party targeting instructions are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Sorvari, as well as Song would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Sorvari / Song. 

Sorvari, Song does not disclose, however, Tunnell discloses: 
	… the user data comprising web-based interactions with a web site … and in-person interactions with a physical location …, {see at least [0081], [0095] tying off-line user interactions of brick-and-mortar establishments with one-line user interactions on the internet.}
	… during web-based interactions with the web site … and in-person interactions with the physical location …. {see at least [0081], [0095] tying off-line user interactions of brick-and-mortar establishments with one-line user interactions on the internet.}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Sorvari, Song to include the elements of Tunnell.  One would have been motivated to do so, in order to capture all types of user interactions, i.e. both on-line and off-line interactions.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Sorvari, Song evidently discloses selecting and transmitting a subset of services.  Tunnell is merely relied upon to illustrate the functionality of web-based interactions and in-person interactions in the same or similar context.  As best understood by Examiner, since both selecting and transmitting a subset of services, as well as web-based interactions and in-person interactions are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Sorvari, Song, as well as Tunnell would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Sorvari, Song / Tunnell.

Regarding Claim 10 – Sorvari, Song, Tunnell discloses the limitations of Claim 9. Sorvari further discloses:  
	further comprising transaction data or search data {see at least [0059] user past/current activities, (reads on transaction data)}     

Regarding Claim 11 – Sorvari, Song, Tunnell discloses the limitations of Claim 10. Sorvari further discloses:  
	wherein the context environment is determined based at least in part on the user data and … {see at least fig9D, rc903, [0118], [0120] user preferences; fig10, rc815, [0157] past recommendations}   

Song further discloses: 
	… third-party entity data associated with the third-party entity. {see at least fig7, rc311, rc312, rc313, [0048] merchant members (reads on association with third-party entities)}     

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Sorvari, Song, Tunnell to include additional elements of Song.  One would have been motivated to do so, in order to select the best services.  In the instant case, Sorvari, Song, Tunnell evidently discloses selecting and transmitting a subset of services.  Song is merely relied upon to illustrate the additional functionality of third party entity data in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claim 12 – Sorvari, Song, Tunnell discloses the limitations of Claim 10. Sorvari further discloses:  
	determining, by at least one computing device, the one or more access permissions based at least in part on one or more user interactions with a user interface rendered on the client device, the one or more access permissions indicating one or more portions of the user data that the third-party entity is allowed to access. {see at least fig8, rc827, [0307] user disables inference engine for control of information (privacy control); [0234] controlled access to user profile}    

Regarding Claim 14 – Sorvari, Song, Tunnell discloses the limitations of Claim 9. Sorvari further discloses:  
	establishing a connectivity between the client device and a third-party entity of the third-party device. {see at least fig1, rcMS1, rc19, [0050] connection between user device and entity}     


Regarding Claim 15 – Sorvari, Song, Tunnell discloses the limitations of Claim 9. Tunnell further discloses:  
	authenticating the client device in response to receiving an authentication request from the client device, the subset of services being transmitted to the client device following authentication of the client device. {see at least [0110], [0119] authenticate user, device, target device}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Sorvari, Song, Tunnell to include additional elements of Tunnell.  One would have been motivated to do so, in order to make sure the subset of services goes to the right client device.   In the instant case, Sorvari, Song, Tunnell evidently discloses selecting and transmitting a subset of services.  Tunnell is merely relied upon to illustrate the additional functionality of authenticating a client device in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.  

Regarding Claim 16 – Sorvari discloses: A non-transitory computer-readable medium comprising instructions, that when executed by at least one computing device cause the at least one computing device to at least: 
	collect user data associated with a client device of a user, … {see at least [0059] user past/current activities}   
	wherein the user data further includes at least one of geo-location data associated with the third-party entity {see at least fig8, rc822, [0081], rc827, [0307] third party services to be offered to user} or proximity sensing data associated with the third-party entity; {see at least [0059] user location; fig8, rc822, [0081], rc827, [0307] third party services to be offered to user} 
	… third party entity … {see at least fig8, rc822, [0081], rc827, [0307] third party services to be offered to user}    
	determine a context environment associated with the client device based at least in part on the user data; {see at least fig9D, rc903, [0118], [0120] user preferences; fig10, rc815, [0157] past recommendations}   
	select a subset of services from a plurality of services of a third party entity for connecting the client device to a third-party entity device registered with the context environment service based at least in part on the context environment; and … {see at least [0093] determine sub-set of services based on user-related filter criteria, current context, other personal factors; [0059] user current context}    
	wherein the third-party entity defined instructions indicated services of the third-party entity that are available to be provided to the client device based on the determined context environment; {see at least fig9D, rc903, [0118], [0120] user preferences (reads on context environment); fig10, rc815, [0157] past recommendations (reads on context environment); fig9A-fig9J, rc900-rc910 show that the context environment is defined by additional data, not only the user data}    
	transmit the subset of services to the client device … {see at least fig9, rc901, [0180] subset of services on the screen}    
	determine an updated context environment in response to a detection of a trigger on at least one of the client device or the third-party entity device; and {see at least fig9D, rc903, [0118], [0120] changing pre-stored preferences (base on the broadest reasonable interpretation requirement (see MPEP 2111), reads on updating context)}   
	transmit an updated subset of services to the client device, the updated subset of services being selected based at least in part on the updated context environment. {see at least fig9, rc901, [0180] subset of services on the screen} and ….    

Sorvari does not disclose, however, Song discloses: 
	… third-party entity defined instructions, {see at least fig3, [0035]-[0040] being in the venue (reads on instructions from third party)}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Sorvari to include the elements of Song.  One would have been motivated to do so, in order to provide the subset of services based on a broader set of instructions.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Sorvari evidently discloses selecting and transmitting a subset of services.  Song is merely relied upon to illustrate the functionality of third party entity defined instructions in the same or similar context.  As best understood by Examiner, since both selecting and transmitting a subset of services, as well as third-party entity defined instructions are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Sorvari, as well as Song would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Sorvari / Song. 

Sorvari, Song does not disclose, however, Tunnell discloses: 
	… the user data comprising web-based interactions with a web site … and in-person interactions with a physical location …, {see at least [0081], [0095] tying off-line user interactions of brick-and-mortar establishments with one-line user interactions on the internet.} 
	… during web-based interactions with the web site … and in-person interactions with the physical location …; {see at least [0081], [0095] tying off-line user interactions of brick-and-mortar establishments with one-line user interactions on the internet.} 

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Sorvari, Song to include the elements of Tunnell.  One would have been motivated to do so, in order to capture all types of user interactions, i.e. both on-line and off-line interactions.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Sorvari, Song evidently discloses selecting and transmitting a subset of services.  Tunnell is merely relied upon to illustrate the functionality of web-based interactions and in-person interactions in the same or similar context.  As best understood by Examiner, since both selecting and transmitting a subset of services, as well as web-based interactions and in-person interactions are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Sorvari, Song, as well as Tunnell would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Sorvari, Song / Tunnell. 

Regarding Claim 17 – Sorvari, Song, Tunnell discloses the limitations of Claim 16. Sorvari, Song does not discloses, however, Tunnell discloses:  wherein, when executed, the instructions further cause the at least one computing device to at least 
	authenticate the client device in response to authentication credentials from the client device. {see at least [0110], [0119] authenticate user, device, target device}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Sorvari, Song, Tunnell to include additional elements of Tunnell.  One would have been motivated to do so, in order to make sure the subset of services goes to the right client device.  In the instant case, Sorvari, Song, Tunnell evidently discloses selecting and transmitting a subset of services.  Tunnell is merely relied upon to illustrate the additional functionality of authenticating a client device in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.  

Regarding Claim 18 – Sorvari, Song, Tunnell discloses the limitations of Claim 16. Sorvari further discloses:  
	wherein the user data further comprises transaction data or search data {see at least [0059] user past/current activities (reads on transaction data)}   

Regarding Claim 19 – Sorvari, Song, Tunnell discloses the limitations of Claim 16. Sorvari further discloses:  wherein, when executed, the instructions further cause the at least one computing device to at least 
	establish a connectivity between the client device and a third-party device of a third-party entity. {see at least fig1, rcMS1, rc19, [0050] connection between user device and entity}    

Regarding Claim 20 – Sorvari, Song, Tunnell discloses the limitations of Claim 16. Sorvari further discloses:  
	wherein the subset of services are selected based at least in part on a respective location or a respective technical capability of at least one of the client device or a third-party entity device associated with the plurality of services. {see at least fig9A, rc803, [0083] speaker; [0084] voice response unit for converting data in speech; [0085] sensors to infer a current context (reads on technical capabilities)}    

Regarding Claim 21 – Sorvari, Song, Tunnell discloses the limitations of Claim 1. Sorvari further discloses:  
	wherein the subset of services include a display service that customizes content based on the user data. {see at least fig1, rc30, [0039] modify or customize content in response to data received about one or more individuals}   



The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  
US 20040176958 A1		US-PGPUB	20040909	57	System and method for multimodal short-cuts to digital sevices		Salmenkaita, Jukka-Pekka et al.
US 20110072493 A1		US-PGPUB	20110324	85	DATA PROVIDING DEVICE, OPERATION DEVICE, DATA PROCESSING DEVICE, OPERATION SYSTEM, CONTROL PROGRAM, AND COMPUTER-READABLE RECORDING MEDIUM STORING CONTROL PROGRAM		Morishita; Taichiro et al.
US 20100121735 A1		US-PGPUB	20100513	19	AFFILIATE SELLING SYSTEM		Shimooka; Yasuyoshi
US 20170046729 A1		US-PGPUB	20170216	242	INTERNET-BASED AFFILIATE-REFERRAL DRIVEN CONSUMER-TRANSACTION REWARDING SYSTEM NETWORK AND METHODS SUPPORTED BY THE SAME		Breslin; Conal
US 20150088660 A1		US-PGPUB	20150326	35	Device, System, and Method of Soliciting and Accepting Offers from Merchant Members of a Virtual Network		Song; Tailim et al.
US 20120069131 A1		US-PGPUB	20120322	748	Reality alternate		Abelow; Daniel H.


Response to Amendments/Arguments
Applicant’s submitted remarks and arguments have been fully considered.  

Applicant disagrees with the Office Action conclusions and asserts that the presented claims fully comply with the requirements of 35 U.S.C. § 101 regrading judicial exceptions. Further, Applicant is of the opinion that the prior art fails to teach Applicant’s invention. 

Examiner respectfully disagrees in both regards.

With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 101.
Applicant submits:  
a. The pending claims are not directed to an abstract idea. 
b. The identified abstract idea is integrated into a practical application.
c. The pending claims amount to significantly more. 

Furthermore, Applicant asserts that the Office has failed to meet its burden to identify the abstract idea and to establish that the identified abstract idea is not integrated into a practical application and that the pending claims do not amount to significantly more. 

Examiner responds – The arguments have been considered in light of Applicants’ amendments to the claims. The arguments ARE NOT PERSUASIVE. Therefore, the rejection is maintained. 

The pending claims, as a whole, are directed to an abstract idea not integrated into a practical application. This is because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). 
In addition, the pending claims do not amount to significantly more than the abstract idea itself.
As such, the pending claims, when considered as a whole, are directed to an abstract idea not integrated into a practical application and not amounting to significantly more.

More specific: 
Applicant submits “… the specification discusses technical problems that exist in the technical field, such as "there is little to no continuity between the varied consumer experiences. The consumer typically has no way to apply any context from the on-site merchant visit to the subsequent on-line visit."” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Applicant argues that the claims are patent-eligible because they result in an improvement in the technology field. Examiner respectfully disagrees. It is not clear that the claims are directed to an improvement to an existing technology. The claims appear directed to an improvement to a campaign test system. The technological improvements identified by the courts in Diehr, Enfish, and Bascom are significantly different than programming a computer to provide services according to a context environment (see discussion below). As stated in MPEP § 2106.05(a) "[a]n indication that the claimed invention provides [a technological] improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art." The disclosure fails to discuss or suggest an improvement to any underlying technology executing the identified abstract idea. The original disclosure fails to discuss prior art engines for providing services, as claimed by Applicant. In spite of disclosing at [0003]-[0004], [0017], [0019], [0038] of the specification some perceived advantages which allegedly are brought about by the instant application, the original disclosure fails to discuss prior art engines for providing services. The original disclosure therefore does not suggest that the particular engine structures for providing services being claimed is an improvement over prior art systems. Applicant argues that “the specification "provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art." However, the details are provided in the claims only and, although these details appear to have support in the application specification, they only describe some computing steps. They do not provide a clear picture of the state of the art from which one of ordinary skills in the art “would recognize the claimed invention as providing an improvement.”  
The fact that the disclosure failed to identify a business problem and the fact that the original disclosure fails to indicate how or why the claimed arrangement of system elements enables an improvement suggests that the claimed invention is not directed to this improvement. Instead, it appears Applicant has attempted to identify, after the fact, some unsubstantiated benefit of the claimed matter in an effort to exhibit the claims are directed to a technological improvement. (see MPEP 2106.05(a); (i) specification requirements in regard to the improvements (should describe the improvement): McRO v Bandai – specification provides explanation, Affinity Labs – specification does not provide explanation; (ii) claim requirements in regard to the improvements (should recite the improvement): Enfish – claim reflects the improvement, Intellectual Ventures – claim does not reflect the improvement).

Applicant submits “Clearly, in addressing and solving technical problems with the technical solutions and/or benefits described in the specification, the claims clearly integrate any alleged judicial exception into a practical application thereby providing a particular solution to a problem.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. From the specification and claim language, as far as Examiner understands, it is not readily apparent what business problem the instant application is meant to solve. Therefore, it is not possible to conclude that the instant application has identified a business problem and proposes a solution to solve this problem. 

Applicant submits “…Applicant respectfully submits that the claims recite many additional elements in a non-conventional arrangement over the alleged abstract idea ...” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. It is not obvious to Examiner why the quoted “additional elements” should be considered as having a non-conventional arrangement. At the first glance, the steps of “authenticating,” “collecting,” “determining,” “selecting,” “establishing” and “transmitting” are most conventional in a computer executed method. Applicant is requested to provide arguments detailing what is making the enumerated sequence “non-conventional.”   

Applicant submits “As such, the recited operations and their ordered combination are unconventional and are "significantly more" than an abstract idea.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
See the response immediately above.   

Applicant submits “Moreover, and significantly to the validity of the subject rejection, a factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
The eligibility analysis in the instant Office Action does not make such an allegation.   

It becomes self-evident that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. Therefore, the rejection under 35 U.S.C. § 101 is maintained. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 103.
Applicant submits that the prior art of record dose not disclose: “"transmit the subset of services to the user device during web-based interactions with the web site of the third-party entity and in-person interactions with the physical location of the third-party entity via an application programming interface (API), the subset of services being associated with the third-party entity,"” Examiner agrees. However, Sorvari discloses: 
transmit the subset of services to the user device … via an application programming interface (API), … {see at least fig9, rc901, [0180] subset of services on the screen}
Furthermore, Tunnell discloses:  
… during the web-based interaction with the web site of the third-party entity and in-person interactions with the physical location of the third-party entity … {see at least [0081], [0095] tying off-line user interactions of brick-and-mortar establishments with one-line user interactions on the internet.}  
Therefore, Sorvari, Tunnell discloses the claim limitations. 

Applicant submits “Accordingly, the disclosure of paragraph 0048 of Song is not sufficient to disclose third-party entity instructions, as defined in claim 1.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. Sorvari discloses: 
  wherein the user data further includes at least one of geo-location data associated with the third-party entity {see at least fig8, rc822, [0081], rc827, [0307] third party services to be offered to user} or proximity sensing data associated with the third-party entity; {see at least [0059] user location; fig8, rc822, [0081], rc827, [0307] third party services to be offered to user} 
	… third party entity … {see at least fig8, rc822, [0081], rc827, [0307] third party services to be offered to user}    
Therefore, Sorvari discloses the claim limitation. 


The other arguments presented by Applicant continually point back to the above arguments as being the basis for the arguments against the other 103 rejections, as the other arguments are presented only because those claims depend from the independent claims, and the main argument above is presented against the independent claims. Therefore, it is believed that all arguments put forth have been addressed by the points above.


Examiner has reviewed and considered all of Applicant’s remarks. The changes of the grounds for rejection, if any, have been necessitated by Applicant’s extensive amendments to the claims. Therefore, the rejection is maintained, necessitated by the extensive amendments and by the fact that the rejection of the claims under 35 USC § 101 has not been overcome. 


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622